DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1 and 5-24 are pending in the application.  Claims 2-4 have been cancelled.
The amendment to claim 1, filed on 10/25/21, has been entered. 

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1 and 5-24 are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kopacz et al. (US PGPUB 2005/0148260).

Regarding claims 1 and 5-7, Kopacz teaches a wipe comprising a non-woven composite material (a fibrous structure as claimed) including at least one non-woven inner layer ‘12’ (one or more scrim components as claimed) and at least one non-woven outer layer (see Abstract and Fig. 9).  Kopacz teaches that the outer layer(s) may be made from gatherable layers such as a first gatherable or outer layer ‘24’ (one or more core components) and a second gatherable layer or outer layer ‘28’ (one or more scrubby components separate from the one or more core components), which form highly textured outer layers (see [0029], [0051], [0055] and Fig. 9).  a coform fibrous structure as claimed) (see [0055]-[0058]; also [0015]-[0018]).  Kopacz teaches that “microfibers” means small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns (see [0018]).  

With regard to the claimed limitation, “wherein at least one of the one or more scrim components is adjacent to at least one of the one or more scrubby components,” the examiner notes that at least one of Kopacz’s non-woven inner layers (one or more scrim components as claimed) is adjacent to a second gatherable layer or outer layer ‘28’ (one or more scrubby components) (e.g., see Fig. 9).  

With regard to the claimed limitation of a plurality of filaments, the examiner notes that Kopacz’s teaching of meltblown and spunbond microfibers would meet this limitation.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that meltblown fibers and spunbond fibers would include filaments as claimed, as Kopacz teaches that meltblown fibers are formed by extruding molten threads or filaments and spunbond fibers are formed by extruding thermoplastic material as filaments followed by drawing or other well-known spun-bond mechanisms ([0015]-[0016]).  

Regarding claims 8-11, Kopacz teaches that the gatherable outer layers ‘24’ (one or more core components) and/or ‘28’ (one or more scrubby components) may have a textured surface which may be as three-dimensional cloth-like tufts projecting from the layer’s surface 

Regarding claims 12-20, in a slightly different view from that applied above to claim 1, Kopacz teaches at least one non-woven inner layer '12' (one or more scrim components), a first gatherable or outer layer '24' (one or more core components and one or more scrim components) and a second gatherable layer or outer layer '28' (one or more scrubby components).  In this regard, Kopacz teaches that a preferred fabric-like material (e.g. for gatherable layers '24' and '28') is a single layer relatively homogenous composite material layer, and that various other layer configurations could also be employed such as multilayer constructions of the same or different fibers in each layer and other types of more homogenous to more distinct single layer to multilayer constructions ([0058]). The examiner notes that, in embodiments where Kopacz's gatherable outer layer '24' comprises a multilayer construction, the inner layer(s) of the multilayered gatherable outer layer '24' would correspond to a core component(s) as claimed and the outermost layer of the multilayered gatherable outer layer '24' would correspond to a (second) scrim component as claimed.  In this view, the outermost layer of the multilayered gatherable outer layer would comprise scrim fibrous elements and/or scrubby fibrous elements 

Regarding claims 21-24, as applied to claim 1 above, Kopacz teaches that the gatherable outer layer '28' (one or more scrubby components) may have a textured surface which may be as three-dimensional cloth-like tufts projecting from the layer's surface randomly or in a pattern (scrubby fibrous elements as claimed), in a single layer or multilayer construction ([0058]-[0059] and [0063]).  Kopacz also teaches that the gatherable layer ‘28’ can be non-woven materials such as, for example spunbonded webs, meltblown webs, air laid webs, bonded carded webs, hydroentangled webs, wet-formed webs or any combination thereof ([0055]).  Kopacz teaches that meltblown fibers can have a microfiber diameter, and that microfibers are small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns ([0015] and [0018]).  The examiner also notes that Kopacz's gatherable outer layer '28' (one or more scrubby components) is adjacent to the at least one non-woven inner layer ‘12’ (one or more scrim components as claimed) (e.g. see Fig. 9).


Response to Arguments

Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Applicant contends that Kopacz fails to teach, at a minimum, a fibrous structure comprising one or more scrubby components that are separate from the core components.
Regarding this contention, the examiner notes that Kopacz’s at least one non-woven inner layer '12' (one or more scrim components) is between the first gatherable or outer layer '24' (one or more core components) and the second gatherable layer or outer layer '28' (one or more scrubby components) (e.g. see Fig. 9).  Thus, in the examiner’s view, Kopacz teaches a fibrous structure comprising one or more scrubby components separate from one or more core components, as claimed.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789